— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered June 27, 2005, convicting him of attempted robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the conviction of criminal possession of a weapon in the third degree and vacating the sentence imposed thereon; as so modified, the judgment is affirmed.
The defendant’s conviction of criminal possession of a weapon in the third degree (see Penal Law § 265.02 [former (4)]) must be vacated as that count of the indictment had been dismissed by another judge prior to trial and was later mistakenly considered by the Supreme Court (see People v Flores, 43 AD3d 955 [2007]; People v Romero, 309 AD2d 953 [2003]; People v Smiley, 303 AD2d 425 [2003]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Spolzino, J.E, Florio, McCarthy and Dickerson, JJ., concur.